        Case 3:21-cv-00052-BAJ-SDJ         Document 10       05/10/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


 TONY NICK POSTON, JR.                                                    CIVIL ACTION

 VERSUS

 COTTONMOUTH BOATS, LLC, ET                                      NO. 21-00052-BAJ-SDJ
 AL.


                                  RULING AND ORDER

       Before the Court is Defendant Cottonmouth Boats, LLC’s Motion to Remand

and for Attorney’s Fees and Costs (Doc. 5). The Motion was untimely opposed by

Plaintiff.   (Doc.   8).    The   Magistrate       Judge   has   issued   a   Report   and

Recommendation (Doc. 9), recommending that the Court grant Defendant’s

Motion and remand this case to the 23rd Judicial District Court for further

proceedings. The Magistrate Judge further recommended that the Court deny

Defendant’s request for attorney’s fees and costs because Defendant has not

articulated the amount of fees and costs it desires. The Report and Recommendation

is unopposed.

       Having carefully considered the underlying Complaint, the instant Motions,

and related filings, the Court APPROVES the Magistrate Judge’s Report and

Recommendation, and ADOPTS it as the Court’s opinion herein.

       Accordingly,




                                               1
23rd JDC - Certified
       Case 3:21-cv-00052-BAJ-SDJ      Document 10   05/10/21 Page 2 of 2




      IT IS ORDERED that Defendant’s Motion to Remand (Doc. 5) is GRANTED.

The action is REMANDED to the 23rd Judicial District Court for further

proceedings.

      IT IS FURTHER ORDERED that Defendant’s request for an award of

attorney’s fees and costs is DENIED.



                               Baton Rouge, Louisiana, this 10th day of May, 2021




                                       ______________________________________
                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




                                         2
